DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1, 2, 10-12, 14, 15, 19, and 20 stand rejected under Section 102.  Claims 3 and 4 stand rejected under Section 103.  Claims 2, 8, and 9 stand rejected under Section 112(b).  Claims 4, 8, and 9 stand objected to for informalities.  The specification stands objected to.  Claims 5-9, 13, and 16-18 stand objected to for depending from a rejected base claim, but have been indicated as having allowable subject matter if placed in independent form.
Applicants amended claims 1, 6, 8, 9, and 11 and canceled claims 2-5 and 12-14.  Applicants also provided amendments to the specification.  Applicants argue that the application is in condition for allowance.
Turning first to the specification objections: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the specification are withdrawn.
Next, the claim objections: Applicants’ amendments to claims 8 and 9 address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to claims 8 and 9 are withdrawn.  Because claim 4 has been canceled, the objections to claim 4 are withdrawn as moot.

Section 102 and Section 103 rejections: Applicants have placed allowable subject matter into independent claims 1 and 11.  No new matter has been added.  The Section 102 and Section 103 rejections are withdrawn.
Updated searches yielded no further prior art that anticipates or renders obvious the claims, or that could be used with the previously noted prior art to render obvious the claims.  For these reasons, claims 1, 6-11, and 15-20 are allowed. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicants’ representative, Mr. Daniel B. Schatz, on Friday, December 17, 2021.
The application has been amended as follows: 
Claim 1, line 4: Change “an organic layer” to “an organic film layer”.
Claim 1, line 5: At the end of the line before the semicolon, add “to form a first organic layer”.

Claim 6, line 4: At the end of the line, add “the concave surface of the second surface comprises the second groove; wherein”.
Claim 6, line 5: Change “second curved surface” to “curved surface”.
Claim 8, line 2: After “1,”, add “wherein the light transmissive layer comprises a first convex surface away from the reflective layer;”.
Claim 8, lines 6-7: Change “a first convex surface” to “the first convex surface”.
Claim 9, line 2: After “6,”, add “wherein the light transmissive layer comprises a first convex surface away from the reflective layer;” and change “a first convex surface” to “the first convex surface”.
Claim 9, line 3: Change this line to “curved surface.”.
Claim 15, line 2: At the beginning of the line, add “the concave surface of the second surface of”.
Claim 15, line 4: Change “a second curved surface” to “a curved surface”.
Claim 18, lines 2-3: Change these lines to “a maximum height of the first convex surface is smaller than a maximum depth of the curved surface.”.
Claim 19, line 2: Change “one or composition” to “one or a composition”.

Reasons for Allowance
Claims 1, 6-11, and 15-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “S103, forming a first groove on the organic film layer by using an embossed body to form a first organic layer; […] wherein the embossed body 
With regard to claims 6-10: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 11: The claim has been found allowable because the prior art of record does not disclose “wherein the reflective layer comprises a first surface adjacent to the first organic layer and a second surface adjacent to the light transmissive layer, the second surface being a concave surface; wherein the first organic layer comprises a first groove, and the reflective layer is disposed in the first groove, and wherein a surface of the first groove in contact with the reflective layer is a plane”, in combination with the remaining limitations of the claim.
With regard to claims 15-20: The claims have been found allowable due to their dependency from claim 11 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897